DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “generating each one of the compact 3D and the second participant texture map” in lines 1-2 (emphasis added). It is not clear what is meant by “compact 3D”.
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 8 recites “receiving second participant metadata and first viewpoint metadata by a first unit that is associated with a first participant, wherein the second participant metadata is indicative of a pose of a second participant and an expression of the second participant, wherein the first viewpoint metadata is indicative of a virtual position from which the second participant requests to view an avatar of the first participant” in lines 4-8 (emphasis added). It is not clear how metadata associated with first participant is indicative of second participant requests.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “generating each one of the slim 3D and the second participant texture map” in line 2 (emphasis added). It is not clear what is meant by “slim 3D”.
Claim 9 recites the limitation "the slim 3D" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the slim 3D model" in line 2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the slim 3D" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the slim 3D" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Copley (US Patent Application Publication No. 2020/0322395), and further in view of Tong (US Patent Application Publication No. 2017/0069124).
Regarding claim 1, Copley teaches a method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises:
receiving second participant (sending client) metadata and first viewpoint metadata by a first unit that is associated with a first participant (receiving/ recipient client or host device viewpoint), wherein the second participant metadata is indicative of a pose of a second participant (head pose/orientation) and an expression of the second participant (head/hand/body motion data), wherein the first viewpoint metadata is indicative of a virtual position from which the first participant requests to view (viewport orientation data) an avatar of the second participant (Paragraphs 0047, 0064, 0066, 0089-0090, 0095-0097);
generating, by the first unit (Paragraph 0098 receiving/ recipient client or host device), and based on the second participant metadata and the first viewpoint metadata, a second participant representation information; wherein the second participant representation information comprises a compact 3D model of the second participant (Paragraphs 0057, 0080, 0098 animated avatar of remote sending client based on its location and orientation); and
determining, for the first participant and during the 3D video conference, a representation of virtual 3D video conference environment, wherein the determining is based on the second participant representation information (Paragraphs 0056, 0066, 0098-0099 generating and displaying virtual environment with remote client avatars with their respective view orientation/ head pose) (Paragraphs 0039-0120 for complete details).
Copley teaches generating client user avatars but does not teach common knowledge of using texture map for generating avatar.
 However, in the similar field, Tong teaches details of generating avatar including using face mesh, head pose and texture map (Paragraphs 0051-0074).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Copley to use texture map to generate avatar (3D model) as taught by Tong so that “the personalized avatars 158 may be artistic renditions of real persons that reassemble the user” (Tong, Paragraph 0051).
Regarding claim 2, Copley teaches generating each one of the compact 3D (avatar) in response to the second participant metadata (sending client head pose/orientation and head/hand/body motion data) and first viewpoint metadata (receiving/ recipient client viewport orientation data) (Paragraphs 0064, 0088-0099), Tong teaches using participant texture map for compact 3D (avatar) (Paragraphs 0062, 0074).
Regarding claim 8, Copley teaches a non-transitory computer readable medium for conducting a three dimensional (3D) video conference between multiple participants, the non-transitory computer readable medium that stores instructions (Paragraphs 0119-0120) for:
receiving second participant (sending client) metadata and first viewpoint metadata by a first unit that is associated with a first participant (receiving/ recipient client or host device viewpoint), wherein the second participant metadata is indicative of a pose of a second participant (head pose/orientation) and an expression of the second participant (head/hand/body motion data), wherein the first viewpoint metadata is indicative of a virtual position from which the second participant requests to view (viewport orientation data) an avatar of the first participant (Note: this “the second participant requests to view an avatar of the first participant” limitation is rejected under 35 USC 112 above. And is not addressed here.) (Paragraphs 0047, 0064, 0066, 0089-0090, 0095-0097);
generating, by the first unit (Paragraph 0098 receiving/ recipient client or host device), and based on the second participant metadata and the first viewpoint metadata, a second participant representation information; wherein the second participant representation information that store instructions for a compact 3D model of the second participant (Paragraphs 0057, 0080, 0098 animated avatar of remote sending client based on its location and orientation); and
determining, for the first participant and during the 3D video conference, a representation of virtual 3D video conference environment, wherein the determining is based on the second participant representation information (Paragraphs 0056, 0066, 0098-0099 generating and displaying virtual environment with remote client avatars with their respective view orientation/ head pose) (Paragraphs 0039-0120 for complete details).
Copley teaches generating client user avatars but does not teach common knowledge of using texture map for generating avatar.
 However, in the similar field, Tong teaches details of generating avatar including using face mesh, head pose and texture map (Paragraphs 0051-0074).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Copley to use texture map to generate avatar (3D model) as taught by Tong so that “the personalized avatars 158 may be artistic renditions of real persons that reassemble the user” (Tong, Paragraph 0051).
Regarding claim 9, refer to rejections for claim 8 and claim 2.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Copley and Tong as applied to claims 1, 8 above, and further in view of Hong (US Patent Application Publication No. 2005/0151751).
Regarding claim 3, Copley and Tong do not specifically teach feeding the second participant metadata and first viewpoint metadata to one or more neural networks trained to output the at least one of the compact 3D model and the second participant texture map based on the second participant metadata and first viewpoint metadata.
However, in the similar field of avatar, Hong teaches feeding the participant metadata (image) and first viewpoint metadata (viewing position and direction) to one or more neural networks (texture map generator and selector) trained to output the at least one of the compact 3D model (3D computer surface model) and the second participant texture map (texture maps) based on the second participant metadata and first viewpoint metadata (Paragraphs 0024, 0028-0036, 0070-0074) (paragraphs 0042-0068 for further details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Copley and Tong to include feeding the second participant metadata and first viewpoint metadata to one or more neural networks trained to output the at least one of the compact 3D model and the second participant texture map based on the second participant metadata and first viewpoint metadata as taught by Hong so that “texture data is available even for those parts of the 3D computer model which are not visible in the camera image corresponding to the texture map but which are visible in the virtual image” (Hong, Paragraph 0024).
Regarding claim 10, refer to rejections for claim 8 and claim 3.

Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Copley and Tong as applied to claims 1, 8 above, and further in view of Weise (US Patent No. 10,452,896).
Regarding claim 4, Copley and Tong do not teach the compact 3D model comprises less than ten thousand points. The Model comprising specific number of points is an implementation choice that would have been known to a person of ordinary skill in the art.
However, in the similar field, Weise teaches the compact 3D model comprises less than ten thousand points (several hundred data points) (col. 2 ll. 49-col. 3 ll. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Copley and Tong to include the compact 3D model comprising less than ten thousand points as taught by Weise so that the “number and type of mesh data points to be measured may be selected by system designers as they tailor the avatar creator 100 for their individual needs” (Weise, col. 3 ll. 1-3).
Regarding claim 5, Weise teaches the compact 3D model consists essentially of five thousand points (several thousand data points) (col. 2 ll. 49-col. 3 ll. 3).
Regarding claim 11, refer to rejections for claim 8 and claim 4.
Regarding claim 12, refer to rejections for claim 8 and claim 5.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and after rectifying their rejections under 35 USC 112.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653